Order reversed, with ten dollars costs and disbursements, and motion granted to the extent of restraining the defendant Hochreich from disposing of the interest claimed by plaintiff in the capital stock of the corporate defendants with a right in the defendant Hochreich, in the event of an opportunity to make a bona fide sale of such interest, to apply to the court to lift the injunction upon condition of giving a bond or depositing stock in the amount of plaintiff’s share of the proceeds of said sale. No opinion. Settle order on notice. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.